Motion to amend remittitur granted. Return of the remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein, there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: whether plaintiff was deprived of due process and equal protection of the laws by the holding that plaintiff’s causes of action accrued and the Statute of Limitations commenced to run upon exposure to the harmful drug. (See 62 NY2d 888.)
Judges Meyer and Kaye taking no part.